United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-126
Issued: February 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 22, 2012 appellant, through his attorney, filed a timely appeal of a
September 26, 2012 decision of the Office of Workers’ Compensation Programs (OWCP)
denying his claim for traumatic injuries and an emotional condition. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that he sustained traumatic head,
neck, back, shoulder and leg injuries due to an accepted March 12, 2010 incident; and
(2) whether appellant has established that he sustained an emotional condition in the
performance of duty on March 12, 2010.
On appeal, appellant’s counsel contends that OWCP’s September 26, 2012 decision is
“contrary to fact and law.”
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 25, 2010 appellant, then a 42-year-old letter carrier, filed a traumatic injury
(Form CA-1) claiming that he sustained an emotional condition and unspecified physical injuries
when he leaned far back in his postal vehicle.2 In a March 12, 2010 note, a provider whose name
is illegible noted that appellant had been seen that day for a diagnosis of adjustment disorder
with anxiety.
In an April 14, 2010 letter, OWCP advised appellant of the type of additional evidence
needed to establish his claim, including a detailed statement from his attending physician
explaining how and why the identified work factors would cause the claimed injuries. It noted
that some of the evidence he submitted was not legible. Appellant was afforded 30 days in
which to submit such evidence. In response, he submitted a March 29, 2010 note from
Dr. Reinaldo E. Kianes, an attending psychiatrist, noting that appellant had an appointment with
him that day.
By decision dated May 19, 2010, OWCP denied appellant’s claim on the grounds that
fact of injury was not established. It found that he did not explain how he was injured.
In a June 1, 2010 letter, appellant requested an oral hearing, later changed to a review of
the written record. He submitted a legible copy of the March 25, 2010 claim form and a
November 17, 2010 statement, explaining that on March 12, 2010 while delivering mail a car
stopped in front of his postal vehicle and began exchanging gunfire with a car adjacent to
appellant’s vehicle. A bullet shattered appellant’s driver’s side window on the right side of the
vehicle. Glass from the shattered window struck his face and body. Appellant threw himself
backward forcefully in his seat, put his vehicle in reverse and almost crashed into a fence. He
asserted that he injured his head, neck, back, left shoulder and legs. Appellant also submitted
police reports confirming the March 12, 2010 shooting incident.
Appellant submitted a March 12, 2010 emergency room report, noting his presence at a
shooting while at work that day. His supervisor accompanied him to the hospital. In an
Emergency Room form, a Dr. Medina noted that the right side window of appellant’s postal
vehicle was shot out and that shards of glass sprayed his face and body. He diagnosed an
emotional reaction and prescribed medication.
Dr. Luis E. Faura Clavell, an attending physiatrist, provided March 19 and May 31, 2010
reports, diagnosing a left shoulder injury, acute cervicodorsal and lumbosacral muscle sprains
and an aggravation and exacerbation of preexisting cervical and lumbosacral radiculopathy. He
held appellant off work through June 19, 2010 and prescribed medication.
In a May 27, 2010 report, Dr. Kianes, a psychiatrist, held appellant off work from
May 31 to June 17, 2010 due to an emotional condition. On October 25, 2010 he diagnosed
post-traumatic stress disorder and generalized anxiety disorder and listed several prescribed
medications. Dr. Kianes noted that, prior to the March 12, 2010 incident, he had treated
appellant since 1997 for post-traumatic stress disorder and generalized anxiety disorder. In a
2

The scanned claim form is largely illegible.

2

November 1, 2010 note, he stated that appellant had been disabled for work since September 27,
2010 due to an emotional condition. Appellant was “involved in a traumatic incident while at
work (March 12, 2010), which worsened his emotional condition.” Dr. Kianes recommended
voluntary psychiatric hospitalization.
In a March 31, 2010 note, Dr. Felipe Fontanez Sullivan, an attending orthopedic surgeon,
held appellant off work from March 31 to May 31, 2010. Appellant returned to work
intermittently from mid-May through September 27, 2010, again stopped work and did not
return.3
By decision dated December 29, 2010, an OWCP hearing representative vacated the
May 19, 2010 decision and remanded the case for further development of the factual and medical
evidence. After a review of the evidence, by decision dated May 25, 2011, OWCP accepted that
the March 12, 2010 shooting incident occurred in the performance of duty at the time, place and
in the manner alleged. However, it denied the claim on the grounds that causal relationship was
not established. OWCP found that the medical evidence did not contain sufficient explanation of
how the accepted employment factor would cause the claimed emotional condition and physical
injuries.
In a June 23, 2011 letter, counsel requested a telephonic hearing. By decision dated
January 4, 2012, an OWCP hearing representative found that the case was not in posture for a
hearing as OWCP had not obtained a translation of the medical evidence prior to adjudicating the
claim. On remand, OWCP obtained a translation of the medical evidence. Appellant submitted
March 31, April 29 and June 24, 2010 appointment slips.
By decision dated May 1, 2012, OWCP denied the claim on the grounds that causal
relationship was not established. It found that the medical evidence did not explain how and
why the March 12, 2010 shooting would cause the claimed emotional condition and physical
injuries.
In a May 8, 2012 letter, counsel requested a telephonic hearing, which was held on
August 6, 2012.4 At the hearing, he reiterated appellant’s account of the March 12, 2010
shooting. Following the hearing, counsel submitted an August 20, 2012 report from Dr. Kianes,
noting that appellant had been under psychiatric treatment from 1997 to September 17, 2008.
Dr. Kianes noted that on March 29, 2010 examination appellant described a March 12, 2010
shooting incident, when occupants of two vehicles adjacent to his postal vehicle exchanged
gunfire, shattering his right door window. Appellant complained of “sleep disturbances,
nightmares, anxiousness, body and neck pain.” With treatment and medication, he was able to
return to work from May 27 to September 27, 2010, when he stopped work due to increased
symptoms. Appellant had a psychiatric hospitalization in September 2011 and was granted
3

On January 11, 2011 appellant claimed a recurrence of total disability commencing September 27, 2010. As the
claim was not accepted, OWCP did not conduct separate development on the recurrence claim.
4

Appellant and a human resources specialist with the employer submitted statements explaining that they tried to
call into the telephonic hearing but could not establish a connection. The employer requested that the hearing be
rescheduled.

3

Social Security disability benefits in 2011. On examination, Dr. Kianes noted anxious mood,
pressured speech, restless leg movements and irritability. He diagnosed post-traumatic stress
disorder with depressive features, aggravated by the March 12, 2010 incident. Dr. Kianes opined
that appellant was totally and permanently disabled from gainful employment.5
By decision dated and finalized September 26, 2012, an OWCP hearing representative
denied appellant’s claim on the grounds that causal relationship was not established. The
hearing representative found that Dr. Kianes did not explain how and why the shooting incident
would cause or aggravate appellant’s post-traumatic stress disorder.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.7
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. First, the employee must submit sufficient evidence to establish
that he or she actually experienced the employment incident that is alleged to have occurred.8
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.9

5

Appellant also submitted photographs of his postal vehicle showing a shattered driver’s side window and
smudges across the back of his uniform shirt. (Physical evidence in envelope attached to docket file, not imaged
into case record).
6

Joe D. Cameron, 41 ECAB 153 (1989).

7

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

8

Gary J. Watling, 52 ECAB 278 (2001).

9

Deborah L. Beatty, 54 ECAB 340 (2003).

4

ANALYSIS -- ISSUE 1
Appellant claimed that he sustained neck, left shoulder, back and leg injuries in the
performance of duty on March 12, 2010 when the occupants of two vehicles adjacent to his
delivery vehicle exchanged gunfire, shattering his driver’s side window. In a May 25, 2011
decision, OWCP accepted the March 12, 2010 incident as factual. However, it denied the claim
on the grounds that causal relationship was not established. Pursuant to a June 23, 2011 and
May 8, 2010 hearing requests, OWCP affirmed its denial by decisions dated May 1 and
September 26, 2012.
Appellant submitted March 19 and May 31, 2010 reports from Dr. Clavell, an attending
physiatrist, diagnosing a left shoulder injury, paraspinal sprains and an exacerbation of
preexisting cervical and lumbosacral radiculopathy. Dr. Sullivan, an attending orthopedic
surgeon, held appellant off work from March 31 to May 31, 2010. However, neither physician
attributed the diagnosed injuries or a period of disability to the accepted March 12, 2010
shooting incident. Therefore, their opinions are insufficient to meet appellant’s burden of
proof.10
The Board notes that OWCP advised appellant in an April 14, 2010 letter of the need to
submit a report from his attending physician setting forth the specific cause of the claimed
injuries and medical reasoning explaining how that incident would cause those injuries.
However, appellant did not submit such evidence. He failed to meet his burden of proof.
LEGAL PRECEDENT -- ISSUE 2
Where disability results from an employee’s reaction to his or her regular or specially
assigned duties or to a requirement imposed by the employment, the disability comes within the
coverage of FECA.11 To establish entitlement to benefits, a claimant must establish a factual
basis for the claim by supporting the allegations with probative and reliable evidence.12 This
burden includes the submission of a detailed description of the employment factors or conditions,
which appellant believes caused or adversely affected the condition or conditions for which
compensation is claimed.13
In cases involving emotional conditions, the Board has held that when working
conditions are alleged as factors in causing disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed
compensable factors of employment and are to be considered by a physician when providing an
opinion on causal relationship.14 If a claimant implicates a factor of employment, OWCP should
10

Id.

11

5 U.S.C. §§ 8101-8193. Lillian Cutler, 28 ECAB 125 (1976).

12

Ruthie M. Evans, 41 ECAB 416 (1990).

13

Effie O. Morris, 44 ECAB 470 (1993).

14

See Norma L. Blank, 43 ECAB 384 (1992).

5

then determine whether the evidence of record substantiates that factor. When the matter
asserted is a compensable factor of employment and the evidence of record establishes the truth
of the matter asserted, OWCP must base its decision on an analysis of the medical evidence.15
ANALYSIS -- ISSUE 2
Appellant claimed that he sustained post-traumatic stress disorder and generalized
anxiety disorder due to the March 12, 2010 shooting incident. In a May 25, 2011 decision,
OWCP accepted the March 12, 2010 incident as factual. Appellant has established a
compensable factor of employment in this regard.16 However, OWCP denied the claim on
May 25, 2011 and May 1 and September 26, 2012 on the grounds that causal relationship was
not established. As appellant established a compensable factor of employment, the Board will
review the medical evidence to determine if he has met his burden of proof in establishing causal
relationship.
In support of his emotional condition claim, appellant submitted a March 12, 2010
emergency room report from a Dr. Medina, noting the shooting incident earlier that day.
Dr. Medina diagnosed an emotional reaction and prescribed medication. However, he did not
provide a definite diagnosis or explain how and why the shooting incident would cause an
emotional condition. Dr. Medina’s opinion is therefore insufficient to establish causal
relationship.17 Appellant also provided reports dated from March 29, 2010 to August 20, 2012
from Dr. Kianes, an attending psychiatrist, who treated appellant previously for post-traumatic
stress disorder with generalized anxiety disorder from 1997 through September 2008.
Dr. Kianes opined that the March 12, 2010 shooting incident worsened and aggravated
preexisting post-traumatic stress disorder and generalized anxiety disorder, permanently
disabling appellant for work from September 27, 2010 onward. However, he did not provide a
clear history of the preexisting conditions or set forth his reasons explaining why the March 12,
2010 incident would worsen or aggravate those conditions. In the absence of such rationale,
Dr. Kianes’ opinion is insufficient to meet appellant’s burden of proof in establishing causal
relationship in this case.18
On appeal, appellant asserts that OWCP’s September 26, 2012 decision was “contrary to
fact and law.” As stated above, the medical evidence does not contain a sufficient explanation of
causal relationship to meet his burden of proof for either the physical or psychiatric claims.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

15

Marlon Vera, 54 ECAB 834 (2003).

16

L.H., Docket No. 10-1717 (issued May 24, 2011).

17

Deborah L. Beatty, supra note 9.

18

Id.

6

CONCLUSION
The Board finds that appellant has not established that he sustained physical injuries or an
emotional condition in the performance of duty as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 26, 2012 is affirmed.
Issued: February 3, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

